Herlihy, J.
Appeal by the State from a judgment of the Court of Claims which awarded the sum of $5,105.61 to the claimants for direct and consequential damages resulting from an appropriation of land. Albeit a suggestion has been advanced that some part of the consequential damages represented compensation for “ noise from the highway ”, it would be impossible from the present record to discern the actual amount thereof and the concession by the respondents in their brief is pure speculation. The amount mentioned by the 'State expert included noise, dust and relocation, so that whatever the amount, it would be minimal, not subject to appraisal by this court and not of such portent as to require a new trial. The award without including the element of noise was well within the range of the testimony. Judgment affirmed, with costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Herlihy, J.